Detailed Action
1.	This Office Action is in response to the Applicant’s communication filed on 04/12/2022. In virtue of this communication, claims 1-23 are currently pending in this Office Action.

Priority
2.	Applicant' s claim for the benefit of a provisional application under 35 U.S.C. 119(e) or under 35 U.S.C. 120, 121, 365(c), or 386(c) is acknowledged.

Election/Restrictions
3.	Applicant's election with traverse of Invention I: claims 1-7 and 14-20 in the reply filed on 04/12/2022 is acknowledged.  The traversal is on the ground(s) that the inventions are directed to common subject matter.  This is not found persuasive because generating/decoding wake-up signal in Invention I, selecting DMRS in Invention II and initiating a conditional handover in Invention III are patentably distinct subject matters. It could easily be proven that the rationales to reject any Invention could not be applicable to reject other Invention. If applicant think that they should be in a single combination, applicant could combine all the independent claims into one claim otherwise please cancel the non-elected claims to advance the prosecution.
The requirement is still deemed proper and is therefore made FINAL.



Claim Rejections - 35 USC § 103
4.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

5.	The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1.	Determining the scope and contents of the prior art.
2.	Ascertaining the differences between the prior art and the claims at issue.
3.	Resolving the level of ordinary skill in the pertinent art.
4.	Considering objective evidence present in the application indicating obviousness or nonobviousness.

6.	Claims 1-7 and 14-20  are rejected under 35 U.S.C. 103 as being unpatentable over Anderson et al. Pub. No.: US 2012/0275364 A1 in view of Astrom et al. Pub. No.: US 2021/0037470 A1.

Claim 1
Anderson discloses a method (fig. 4, 5 & 6B-C for PDCCH Wake-Up message) of wireless communication by a user equipment (UE) (UE in fig. 1A-B), comprising: 
receiving a group wake-up signal (WUS) (404 in fig. 4) from a base station (base station in fig. 1A and eNB in fig. 1B); and 
decoding the group WUS (par. 0072) based on group identification (ID) information of the UE (404 in fig. 4 and par. 0071, wake-up message may be addressed to a group of UEs using a group identifier referred to as a wake-up radio network temporary identifier W-RNTI; par. 0072, the wake-up RNTI may be decoded by the UE).
	Although Anderson does not explicitly show: “a sidelink user equipment (UE); and zone identification (ID) information of the sidelink UE”, the claim limitations are considered obvious by the following rationales. 
	Firstly, to consider the obviousness of “a sidelink user equipment (UE)”, it’s not note that claim does not specifically define how a sidelink involves in the claimed invention. Indeed, a sidelink is typically applied by a short range communication protocol used Device-to-Device D2D or even Wi-Fi. These kind of D2D or sidelink UE could be found in Astrom. In particular, Astrom teaches D2D or M2M wireless device (par. 0076 and fig. 1).
	Secondly, to address the obviousness of “zone identification ID information”,  recall that RNTI information in 404 of fig. 4 of Anderson could be presenting a coverage a base station or eNB, for instance, RNTI of base station 105a would represent coverage area 135b in fig. 1A. Unless claim further recites what zone ID information is, RNTI in fig. 4-6 of Anderson could have rendered the zone ID information obvious. Alternatively, to advance the prosecution, zone ID information is reasonably interpreted as area information or location information. In particular, Anderson teaches coverage area 18 in fig. 1 (par. 0088) in which the network node 16 provides wireless services to wireless device WD 22 (par. 0096), and the wireless device belongs to one WD group which indicates a group with a cover code of the received WUS and the cover code indicates the at least one WD group, a time location of the received WUS, and the time location indicates the at least one WD group (par. 0054, therefore, cover code for WUS for WD group would have rendered the zone ID information obvious).
Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify group messages for LTE wakeup of Anderson by providing wireless device grouping indication using wakeup signal as taught in Astrom to obtain the claimed invention as specified in the claim. Such a modification would have used a wake up signal to indicate wireless device grouping so that the wireless device energy could be saved and the false paging rate could be lowered as suggested in par. 0043-0044 of Astrom.

Claim 2
Anderson, in view of Astrom, discloses the method of claim 1, further comprising receiving the zone ID information in a physical downlink control channel (PDCCH) payload (Anderson, see fig. 4 for wake-up indication 404 included in PDCCH control region and par. 0071 for W-RNTI; Astrom, see cover code in par. 0099; therefore, the combined prior art reads on the claim).

Claim 3
Anderson, in view of Astrom, discloses the method of claim 1, further comprising receiving the zone ID information by descrambling a portion of a cyclic redundancy check (CRC) code with the zone ID information (Anderson, wake-indication 404 including w-RNTI in fig. 4, and see fig. 1E for CRC 191 and XOR with user ID or RNTI to obtain scrambled CRC 193 in the message; Astrom, see cover code in par. 0099, 0105 & 0129; accordingly, one of ordinary skill art would have expected the claim to perform equally well with the combined prior art).

Claim 4
Anderson, in view of Astrom, discloses the method of claim 1, further comprising receiving the group WUS based on a search space and time location that is a function of the zone ID information (Anderson, 404 in fig. 4 would be searched in control region space and time function, decoding within a search space in par. 0054, see search space in par. 0055; Astrom, see common search space in par. 0039 and cover code in par. 0099; thus, the combined prior art would have rendered the claim obvious).

Claim 5
Anderson, in view of Astrom, discloses the method of claim 1, in which the zone ID information includes zone IDs from contiguous zones (Anderson, as depicted in fig. 1A-B, coverage of base station could be considered contiguous, and see wake up signal 404 with RNTI in fig. 1; Astrom, coverages 18 in fig. 1 are contiguous and see cover code in par. 0099; therefore, the combined prior art meets the claim condition).

Claim 6
Anderson, in view of Astrom, discloses the method of claim 1, in which the sidelink UE is in coverage from a cell different than one other sidelink UE receiving the group WUS (Anderson, UE in fig. 1A-B; Astrom, see cover code in par. 0129, cover code may be designed to more than one subgroup and par. 0131, a WUS sequence that can indicate all the WD 22 subgroups, see fig 1 for WD 22a in coverage 18a by cell 16a and 22b in coverage 18b by cell 16b, and cell 16a & cell 16b are different; accordingly, one of ordinary skill in the art would have expected the claim to perform equally well with the combined prior art, see MPEP 2143, KSR Exemplary Rationale F).

Claim 7
Anderson, in view of Astrom, discloses the method of claim 1, further comprising decoding the group WUS based on common UE parameters in addition to the zone ID information (Anderson, par. 0072, PDCCH wake-up message decoded by the UE includes other parameters in addition to wake-up RNTI; Astrom, S134 in fig. 10 include PO parameter in addition WG group indication in WUS; and thus, the combined prior art renders the claim obvious).

Claim 14-20
	Claims 14-20 are apparatus claims corresponding to method claims 1-7. All of the limitations in claims 14-20 are found reciting the structures of the same scopes of the respective limitations in claims 1-7. Accordingly, claims 14-20 are considered obvious by the same rationales applied in the rejection of claims 1-7 respectively set forth above.

Contact Information
7.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to SAN HTUN whose telephone number is (571)270-3190.  The examiner can normally be reached on Monday - Thursday 7 AM - 5 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jinsong Hu can be reached on 5712723965.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/San Htun/
Primary Examiner, AU 2643